 '478DECISIONS-OF NATIONAL LABORRELATIONS BOARD'LindsayNewspapers;,Inc.andSarasotaPrintingPressmen,&Assistants Union;'Local 565,subordi-nate to the International PrintingPressmen &AssistantsUnion of North America, }AFL-CIO.Case 12-RC-3638August 3, 1971DECISION, AND DIRECTIONBY MEMBERSFANNING, BROWN, ANDKENNEDYOn July 21, 1970, the Sarasota Printing'Pressmen &AssistantsUnion, Local 565, subordinate tot theInternational -Printing 'Pressmen& Assistants Unionof North America, AFL-CIO, hereinafter'called theUnion,' filed ";,a petition under Section 9(c)(1) of theNational Labor Relations Act, as amended, seekingan election in a unit of "all paperhandlers, metaltenders; porters, and maintenance employees, em-ployed, at the, Sarasota Herald Tribune,"- which isowned and operated' by Lindsay. Newspapers, Inc:,hereinafter= called the Employer. On. August 1.3, 1970,1a hearing was held before Hearing Officer Robert,L.Lochner.2On September 8, the Regional Director for Region12 issued a Decision and Direction of Election in aunitof"ailmaintenance'employeesandpaperhandlers."3 Thereafter, ` the Employer filed aRequest for Review, a supporting brief, and a motionto reopen the record to adduce additional relevantevidence.On October, 6, the National Labor Relations Boarddenied the Employer's Request for Review. TheEmployer filed'a motion for reconsideration datedOctober 7,which'was not received by the Board untilOctober-9. In its motion, the E1'oyer-contendedthat the Hearing Officer refuse to permit it tointroduce testimony showing thatthe Union's reasonfor including paperhandlers in a unit with-mainte-nance employees is , racially motivated; that 1' th'eRegional Director refused to consider its offer ofproof that throughout the newspaperindust y paper-handlers are^represented by the Union either In aseparate unit ofpaperhandlers or in,a unit composedof pressmen and paperhandlers;and that the paper-handlers lacked`a, sufficient community of interest towarrant inclusion of them in a unit with maintenanceemployees.An election by' secret ballot was conducted in the1All dates hereinafter are in 1970 unless otherwise stated.2At the hearing the petition was amended to exclude metal tenders andporters as the Employer employs no such categories of employees.8On September 9, the Regional Director administratively dismissed theEmployer's petition for unit clarification,filed under Section 9(c) of theAct, in which the Employer sought to have the paperhandlers added to anexisting bargaining unit represented by the Union,which included theabove-entitled proceeding on October 8: The ballotswere impounded at the -,time' of election pendingBoard consideration of the, Employer's motion-forreconsideration.On October,22, the -Board, grantedthe-Employer's ; motion , , for reconsideration anddirected the Regional-Director-to `reopen the recordand conduct a hearing on the issues raised by themotion. Thereafter, a'hearingswas held, on November16, before Hearing Officer Robert G. Romano, Afterthe case was transferred-to=the-Board on November18, the Employer filed a brief.Pursuant to the provisions of-Section '3(b) ,of ;theNational, Labor Relations Act,, as,amended,.;^theNational Labor Relations,, Board— has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the HearingOfficer's rulinmade, at the hearing and, finds that they are free fromprejudicial error. Theyvare herebyaffirmed.Upon the entire record in this case, the-Boardfinds:1. ` The `Employer is engaged in commerce withiiithemeaning of the Act and it will jeffectuate"il epurposes of the Act to ;assert jurisdiction herein.2.The labor organization .involved claims torepresent certain employees of the Employer.,,,P,3.,,^A question-affecting-commerce exists concern-ing the representation, of the employees of -theEmployer within the 'meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.,We find that the following employees constitutea unit appropriate for the - purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All, maintenance employees and paperhandlersemployed by Employer at its Sarasota, Florida,location; but excluding all other-employees,-officeclerical and professional ,'employees,-,guards, andsupervisors-as define_din the Act.The Board has considered the Regional' Director'sDecision and Direction of Election,— ,the {xnployer'sRequest for Review and, supporting. brief, the,Em-ployer's motion for reconsideration, the, Employer'sbrief;, and the entire recor=d:in the case, and herebyaffirms the Regional Director's'finding thata unit of,theEmployer's maintenance, employees and paper-handlers-is, appropriate for the purposes of collectivebargaining.Employer's journeymen and apprentice press operators.The RegionalDirector based his dismissal on the fact that the issue raised by the unitclarification petition had already been ruled upon in his Decision andDirection of Election inCase l2-RC-3638 andthe Employer had notbrought forthany new evidence which was not previously available in Case12-RC-3638.No appeal was taken by the Employer from this dismissal.192 NLRB No. 61 LINDSAY NEWSPAPERS, INC.4791.ALLEGED--RACIAL MOTIVATIONon the-scale committeethat these men were thoughtThe Employer is engaged-in the daily publication ofa morning and an evening newspaper. The Union hasbeen the certified collective bargaining representativefor the Employer's, pressmen since 1955.4 The lastcontract, between the, Union and the Employer definesthe unit as "thepress-stereo department" operated bythe publisher, and under this contract the Union'sjurisdiction extends over "all rotary printing pressesemployed in said pressrooms, including, but notlimited to gravure, off-set and letterpress printingpresses and associated devices." The contract wassigned on October 18, 1968, for a 3-year term andcontains an annual wage ,and hour reopener clause.There is no bargaining history for the maintenance orpaperhandler personnel -Their wages are set by theEmployer. The wages of the paperhandlers were notbrought up in the most recent wage negotiations heldfor, the existing unit in 1969,Donald L. Evans, the Employer's business managerand treasurer, testified that. on two occasions, subse-quent to the filing of the petition herein, the Employeroffered to include the paperhandlers as part of thepressmen's unit. Ii' did so, -according to Evans,because it felt that the paperhandlers have a conunu-nity of interest with the pressmen and none with themaintenance employees, and also because it believedthere would be'anatural or desirable progression frompaperhandler to pressman -apprentice. Evans statedthat the Employer has always viewed the paperhan-dlers as being within the press-stereo departmentrepresented already by the Union, but explained thatthe Einployerhad excluded them from the sweep of itscollective-bargaining agreement with the Union by an"administrative failure" or "oversight. " Evans- firsttestified that the, Union rejected the Employer's offerto include the paperhandlers in the pressmen's unit onthe' ground that _"it was inappropriate." At anotherpoint, Evans said the Union stated that- the inclusionof, the paperhandlers in the pressmen's unit wasinappropriate because the^skills of the paperhandlerswere not comparable to the skills of the pressmen. Atyet another point, Evans said he could not recall theUnion's `specific, answer to the Employer's offer toinclude the paperhandlers-in-the existing pressmen'sunit other, than the fact that it, deemed it inappropri-ate.When asked- specifically why the Employer hassuggested that the Union is, discriminating or hasdiscriminated insome way based upon race, Evansreplied as follows: "I have considered the argumentsof the press room employees or their representatives4 Lindsay Newspapers, Inc., d/b/a SarasotaHerald Tribuneand Journal,111 NLRB 654.S Evans,said that the Employer did not think -that-the Union's argumentthat the paperhandlers'skillswere not comparable to the pressmen's skillsinappropriate to their unit as not being ;valid ... .And the only, reason that I can believe;,-for theirrejection of these paperhandlers, is because of, theirrace."5 Evans later said that his thinkingmas -affectedby his understanding. that the Union did notlave anyapprentices or journeymen that were Black.-The undisputed facts show that of the, Employer'snine maintenance employees, about 50 percent areBlack. The Employer presently employs two paper-handlers, both of whom, are-,Black. It had formerlyemployed one- other paperhandler, who also wasBlack.' The Employer has 21 journeymen, none, ofwhom are Black, and 6 apprentices, 2 of whom areBlack.One Black apprentice was hired about, 6months before the reopened bearing and the otherwas hired within about a month of, the -reopenedhearing.The Black apprentice that, was .hired 6months before became 'a member of the Union within1or 2 months of -his employment, which would,placehis joining about 4 months before the reopenedhearing. He was the only Black member of the Unionat the time of the reopened hearing. The- Union hasbetween 30 and 35 members. In the past 2 years-theEmployer has changed over to apress:twice the size ofthe former one and therefore there -have been morepressmenand consequently more applications forunion membership. There was testimony to the effectthat it takes -a little time to process W a,- unionmembership application and that.the Union usuallywaited 1 week or 2 weeks before doing so to makesurean employee was going to continue his employment. -The. Employer normally -hires new applicantsdirectly, -whether journeymen or apprentices. If it, isunable to find one itself it then goes to the Union. TheEmployer's present six apprentices were procuredthrough advertisements and, upon applications to itspersonnel director. Evans said that the Employer hasrequested journeymen and apprentices from- theUnion but has never asked for Black journeymen andapprentices. As mentioned before, Evans stated thatno Black journeymen or apprentices were everreferred to the Employer from-the Union, but alsostated that, the Union has never refused to send theEmployer Black apprentices.Evans admitted that he bad never told the Union oftheEmployer's progressionwish to enable thepaperhandlers to become apprentice pressmen if theyso desired. He also testified-that when the Employerhired its two Black apprentice pressmen the ,Uniondid nott oppose thehirings in, any way,,,andthat therehad been do difficulties occurring in the plant over thewas a valid one as some of the journeymen that the Employerhas workingfor it have varying degrees-of 'skill and some journeymen who weremembers of the Union were incompetent and had to be fired. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment of the two Black apprentices. Evans alsosaid that n9.,-representative of the Union has evermade a statement' to him with respect to -race whichwould cause him to form the impression he had, thatthe, Uniori rejected these paperhandlers as part of.tiressting unit because of race. He also said he did'rotkryow of, any policy on the part of the local unionto-,eXclude.Blacks from its membership, except that tohis knowledge they have not included any Blacks. Atanother point in his testimony Evans said the onlyknowledge he has of=the Union's policies stems fromthe fact that it has never referred Black journeymen orapprentices to the-Employer although, as he admitted,the Employer has never requested the Union to do-so.Delbert Lee Grover, the Union's president and apressman for the Employer for 10 years, testified thatthe Union - has no policy which bars Black frommembership or the benefits of collective bargaining,and that no one has ever been excluded from itsmembership because of his color: He also denied thatrace had anything to do with the Union's position ofnot wishing to include paperhandlers in the existingpressmen-unit.On these facts, we are unable to conclude that theevidence establishes that the reason advanced, by theUnion for refusing to include the two paperhandlersin their existing unit of pressmen, namely that thepaperhandler 'skills are not comparable to'pressmianskills,was pretextual and that the real reason was theUnion's racial bias. While the fact that the Union'hasonly' one Black member and has never ' ref erred aBlack journeyman or apprentice to the Employer maybe regarded as a suspicious circumstance, the reasonadvanced by the Union for, not , "including thepaperhandlers is in line with established Board policy,as reaffirmed hereinafter. In addition, the Employeradmits that it never told the Union that it felt therewas a "natural" or "desirable" progression frompaperhandler, to pressman when it suggested that theUnion include thepaperharidlers in their existing unitand heretofore there had been no'line of progressionbetween the two classifications. Moreover, there wasno evidence presented by any Black individual that hehad been discriminated `against-by the Union andinfact the Employer admitted that when it hired its twoBlack ,"apprentices theUnion, did not oppose" thehirings rn any fashion, nor have there been anyproblems in the plantconcerning their' employment.In addition, Evans conceded that none of the Union'srepresentatives has ever made a statement to him thatwould have lent support to his impression that 'theUnion is racially biased. Finally, although the matteris not relevant to the Union's alleged racial prejudice,the Employer's, position, does raise a question as to itsown motivation. Thus, while the Employer claims thatithad always considered the paperhandlers as beingin the existing unit, it'admits that it-has excluded themfrom the collective-bargaining agreement it has withthe Union, claiming_however that this ,was due- to an"administrative failure" or ,"oversight." Further, theEmployer hired the six present apprentices, includingthe two Black ones, and,there is nothing in its contractwith the Union to- prevent it - from- also- havingadvanced on its own the two present-paperhandlerstoapprentice pressman status.`Ii. 'INDUSTRY ' PRACTICEThe -Employer introduced 11 contracts that itobtained by request'from the 1,000-member Ameri-can Newspaper Publishers Association to which `itbelongs,in support`of its,contention that throughoutthe newspaper'industry paperhandlers are represented by' the Union eitlieriseparately or with, pressmen,rather than in a unit with maintenance employees.Atone point Evans stated that he had requested anycontracts between any newspaper publishers and-theUnion's International or any of;its locals covering thejurisdictionof paperhandlers:At another point in histestimony Evans said "that he requested contf `acts inwmcn me jurisarction inciuaea maintenance employ-ees or paperhandlers.At stillanothe point, Evanstestified that he asked them to, send him contractswherein paperhandlers would beina_separate unit bythemselves or in a, pressmen's o unit. ,Examinationshowed that initially one` such contract was sentpursuant to the,fimt inquiry ofEvans;Thereafter, 10additional contractswere obtained through theinquiry,of the Employer's attorney. 'Evans admittedthat,he did not inquire of other newspapers in,his,immediate area or in the State of. Florida except forone newspaper-in Tampawhere he learned paperhan-dlersare separately represented. .Of the 11 contracts introduced by the Employer, , 8included paperhandlers in the,pressmen's unit., 1contained a separate paperhandler,unit, 1 containedjust a pressmen's unit,,and the last- ,contained aporter's unit.The contractsare from they followinggeographic areas:Baltimore(2); San Diego.,Honolu-lu;Nassau-County,N.Y.; Detroit;Reading, Pa.; LosAngeles;-Indianapolis; ,Knoxville,.Tenn.; and Van-couverryBritish Columbia.,ThePrecord shows that thereare about, 1,500 publishers in the United, States.Glover, the Union''s witness,testified that through itslocals it has 780 collective-bargaining agreements `inthe newspaper industry although the nature of theunits was notidentified.On the basis of these few contracts,we are unable toconclude`that newspaper industry practice:supportsthe l Employer's -contention that, the, paperhandlersshould'be included 'in a unif`withpressmen or LINDSAY NEWSPAPERS, INC.alternatively'should be represented in a separate unitby themselves.III.COMMUNITY OF INTERESTThe undisputedfacts, as elicited from the Employ-er'switness,Evans, show -that at the time of theBoard's 1955 certification of the Union as therepresentative of "all pressmen and their apprentices"in,the Employer's pressroom, the pressmen performedwhat limited paperhandling duties were then required -due to the =Employer's-smaller size of operation andthe utilization of an old press. The rolls of newsprintwere^manually rolled-from a dock on the same level asthe' pressroom into the storage area. Thereafter,,about1959, because the Employer moved to a new facilitywithout a dock on the same level and because of anincreased amount-of work; management determinedthat it would bebetterto hire a man and use specialequipment; e.g., a forklift - truck, to - perform thepaperhandling work. Paperhandlers hired in 1959 still,occupy- that-position., They are former maintenanceemployees who were hired- by, the building superin-tendent, who,is;themaintenance supervisor.-The paperhandlers work one, shift from 7 a.m. to4:30 p.m.,- and-according to the Employer, thepressmen on. that shift work the same hours. Thepaperhandlers spend most of their_worktime in thepress-stereodepartment, but do not-, operate thepresses. They are the only employees working in thepressroom besides the pressmenand a machinist hireda,month =,before the reopened hearing.6 Their jobbasically is to run a forklift -truck to unload incomingtrucks of newsprint rolls and then move the rolls ,firstto a storage area, then to a lay-down area-and-finallyto the pressroom. They also transfer newsprint rolls tothe storage area by regular truck from the separatelylocated warehouse which is about 4 or 5 miles fromthe printing plant. This operation may occur asfrequently as every dayand at other times only occurs2 to 3 ,,times a week. The paperhandlers remove theoutside side wrappers from the-rolls, note-the number,of the roll, and transmit this number to the accountingdepartment.' Before the, paperhandlers leave for theday they put in rolls of newsprint in the presses for themorning newspaper. However, if more rolls areneeded or different size rolls are required, the nightpressmen take them down. The paperhandlers aredaily required to clean the press floorboards andportable ink fountains on the press, and to sweepfloors, remove combustible materials around theequipment, and collect all of the waste metal andremelt it. In addition, they lay down papers and drip6Evans first stated the machinist was part of the press-stereo unit butthat he was not covered by any collective-bargaining agreement that the481pans. From time to time they clean the presses but this,is also the duty of the pressmen.In his absence, the paperhandler's function has beenperformed by a cooperative effort between a mainte-nance employee who can operate the forklift truckand the pressmen. The paperhandlers do not work atnight because- there is not enough work to justifyanother full paperhandling shift. Evans stated that hehas observed pressmen at night moving newsprint asdo the paperhandlers, and thatpressmen occasionallyperform this function on weekends. On occasion apaperhandler may fill in for a maintenance employee.The paperhandlers' duties are confined to the ware-house, storage and lay-down areas, pressroom andstereotype room,The pressmen, who apparently work more than oneshift,operate the presses and do their own minormaintenance, e.g., oiling and greasing. They alsoclean the presses. As mentioned above, they fill in forthe paperhandlers, when the latter are,absent, incooperation with the maintenance men. Their prima-ry duty is at the presses and they would not be takenoff a press to handle paper.The maintenance people work three shifts. The firstshift is from 7:30 a.m. to 4 p.m., the second from 4p.m. to midnight, and the third from midnight to 8:30a.m. There are seven employees on the first, one onthe second, and one or two on the third. Themaintenance, employees clean the composing roomdaily.They pick up used metal in the composingroom, remelt it, and pour it into molds which are thentransported back to the composing room; and theydeliver hot ingots by handcar to the stereotype room.They also clean light bulbs, empty wastebaskets, andbale wastepaper. They truck wastepaper to the,dumpand pick up mail from the post office and -deliveroutgoing mail there. In addition, they pick up newscopy, advertising copy, and interdepartmental corre-spondence from the newspaper's Bradenton office,presumably for delivery to the Sarasota plant. Themaintenance employees do no maintenance work inthe press-stereo department. They replace supplies inthe restrooms and paint and repair=ding. Theyalsokeep the grounds free of wastepaper andmiscellaneous debris. One, maintenance employee is amaid who cleans and vacuums the executive offices.However, the Employer, has a cleaning -service thatcleans the floors and desktops and washes windows.As mentioned previously, they, along with thepressmen, occasionally operate a forklift truck totransport newsprint in the absence of a paperhandler.The supervisory)hierarchy is as follows:There is a general manager at the newspaper towhom department heads report. Under him, amongEmployer currently has with anyunion. He then stated thathe thought themachinist is within the bargaining unit. 482'"DECISIONS OF NATIONAL LABOR RELATIONS BOARDothers, are a building superintendent, who supervisesthemaintenance employees, and a press-stereosuperintendent,who ' supervises the pressmen. Be-neath the'press-stereo superintendent are two pressforemen; ' a night- foreman, and a day ^ foreman. Thepaperhandlers are directly supervised by the day pressforeman. However, they are carried by the Employeron its building department payroll. As do all hourlyemployees; the paperhandlers keep their own time-cards, but like maintenance employees they turn themin for `approval- to the building superintendent.7 Onrare occasions when the paperhandlers have nothingto do' and the building superintendent needsassist-ance, they will be directly supervised by-the buildingsuperintendent.Since the men who occupy thepaperholder positions are the original occupants ofthe'°paperliandler job and came out of themainte-nance group, ` - they 'were originally hired by thebding`superintendent. The-pressroom superintend-ent` never, supervises'the maintenance employees nordoes thee--'building superintendent ever, supervisepressmen. While none of the paperhandlers has everbecome ill on the job, Evans said he assumed an illpaperhan"dler would notify both the building andpress-stereo superintendents.The paperhandlers earn $2.20 an hour. The mainte-nance employees make 10 to 20 cents -less an hourexcept = for one maintenance employee who wasdescribed as a "gang chief" and,who makes $2.35.Journeymen pressmen make $3.94 an hour andapprentice pressmen"start at 60 per cent off scale,about $2.36. Every 6 months the 'apprentice wageincreases'5 per cent.It takes 4 years to become'a journeyman pressmanand i` nontli 'to becbme a paperhandler. However,Evans stated that in the past 2 yearspossibly fourapprentices' -'became journeymen after 3-1/2 yearswiththe approval of'Petitioner.111`` employees of th=e Employeruse commonfacilities;' such as"restrooms and cafeterias. In addi-tion,'a"Yl'employees receive the ,same fringe benefits,such, as vacations. Paperhandlers and maintenanceemployees wear blue' uniforms and pressmen weargreen ones.Based on the"entire record, we are persuaded thatIEvans indicatedthismaybe changed m the future.the communityof interest that the paperhandlersshare with the maintenance employees is broader thanany community of interest they might enjoy with thepressmen,and that accordingly,a _ single unit ofpaperhandlers and maintenance employees is anappropriate one. This is so,byreasonof the fact thatthe pressmen are undoubtedly a distinct and homoge-neous group,of skilled craftsmen while the paperhan-dlers possess no craft skills nor any appreciable skillsother than their- ability to drive a forklift truck, whichcan be learned in, l month;the, paperhandlers havebeen excluded from the longexisting pressmen-craftunit represented by the Unionsince the classificationof paperhandler was created in 1959;the :workfunctions of- the paperhandlers are substantiallydifferent from those-of the pressmen;, the paperhan-dlers do performmaintenance tasks in the pressroomand on occasion may fill-in for a. maintenanceemployee; the paperhandlerswere, recruited from themaintenance ranks and there-is no line of progressionfrom paperhandlerclassification to pressman,classifi-cation;the paperhandlers earn substantially,less perhour than pressmen and only a little more per hourthan the maintenance employees; and-the paperhan-dlers are carried by the Employeron, itspayroll for thebuilding department,which is., themaintenancedepartment, and, likethemaintenance employees,turn in their timecards for approval to thelbuildingdepartment superintendent,who supervises:the.maintenance employees.Accordingly,we shall direct that theRegionalDirector for Region 12' shall open and count theballots,' prepare- and) cause, to be served upon theparties a tally oP ballots,and -thereafter issue theappropriate certification.DIRECTIONIt ishereby directed thatthe'Regional Director for`Region 12 shall;pursuantto" theRules and Regula-tions of the Board,within 10 days from the date of thisDirection,open and count`the ballots,prepare andcaus'e' to be served upontheparties a tally of,ballots,and thereafterissue the appropriate, CertificatiOin.